DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2022 has been entered.

Claim Status
Claims 7, 32, and 34 are amended. Claims 9-22 and 24-31 are cancelled. Claims 39-45 are new. Claims 8 and 23 are withdrawn due to an earlier restriction requirement.
Claims 1-7 and 32-45 are pending for examination below.  

Response to Arguments
Applicant’s arguments regarding the proposed arguments of evidence by Singleton in the Advisory Action of 18 October 2022 are persuasive and will no longer be relied upon in the arguments below. 
Applicant's arguments filed 08 December 2022 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the Remarks that Ziebarth teaches an average particle size, which is not the same as the median particle size, and one of ordinary skill in the art cannot calculate the median particle size because it is different.
In response, the Examiner has not suggested that the average particle size taught in Ziebarth is the same as the median particle size. The Examiner instead uses Sasol to evidence the median particle size.
Applicant also argues on page 9 of the Remarks that there is no evidence that the Sasol Catapal B and the Condea Vista Catapal B cited in the reference are the same, because trademarks don’t define compositions.
In response, the Examiner respectfully disagrees. Sasol bought Condea Vista, and continues to sell an alumina with the same Catapal B name. This strongly suggests that the properties of the alumina have remained the same across the sale, because Sasol also sells many other Catapal and other branded aluminas with different properties. If one of ordinary skill in the art was to expect a different alumina, one of ordinary skill would reasonably expect that the name would also have been changed. Thus, there is a strong presumption that the Catapal B sold by Sasol has the same properties as the Catapal B sold by Condea Vista, and the Examiner continues to rely on Sasol to evidence the d50.
	Applicant argues in the paragraph bridging pages 9-10 of the Remarks that Sasol teaches that there is no guarantee or warranty of properties is suggested, thus one cannot assume they are the same.
In response, the Examiner notes that this states no warranty or guarantee “in the legal sense” is suggested. Thus, Sasol is suggesting they would not legally be liable for minor variations. One of ordinary skill in the art would still expect that as a whole, when buying Catapal B, one is going to get a product with the properties claimed in a majority of cases. The Examiner further notes that the Examples in the specification also use commercially available compounds, including Catapal B. Thus, it appears that Applicant also expects these compounds to have the claimed properties reliably, and thus the argument that there may be a possibility that occasionally the properties are off in the legal sense is not persuasive to teach away from the generally presumption that the compound called Catapal B will have the properties listed for Catapal B, and the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 40, 44, and 45, the claims each recite “greater than or equal to 35 µm to 60 µm” or “greater than or equal to 45 µm to 60 µm”. This phrasing is unclear, because it is unclear if the range is intended to end at 60, or if the “greater than” is also applied to the 60 end of the range as well as the 35. 
	For purposes of examination, the Examiner will consider that it is intended to be a range of 35 to 60 µm or 45 to 60 µm. The Examiner suggests amending to delete the phrase “greater than or equal to” and insert “in the range of from” as in other claims for clarity and consistency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 32-38, 40, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ziebarth et al. (US 2002/0049133) in view of Dandekar et al. (US 7,019,185) and/or Innes et al. (US 4,891,458, cited on IDS 09/24/2019) and/or Jan et al. (US 2006/0224031) and as evidenced by Chang et al. (5,288,927), Lai et al. (US 2016/0220987), and Sasol (Pural Catapal).
With regard to claims 1-4, 32, 33, 35-38, 40, and 44, Ziebarth teaches a catalyst comprising a zeolite having a Constraint Index of 1-12 (paragraph [0029]) and alumina which can be Catapal B (pseudoboehmite alumina instant claims 4, 34, 37, and 38) (paragraph [0033]). Sasol evidences that Catapal B has a d50 of 60 microns and a pore volume of 0.5 ml/g (page 10, section 3, Table 3.1). These are within the ranges of greater than 20 microns of instant claim 1 and 35 to 60 microns of instant claims 40 and 44 and within the ranges of less than 1 cc/g, less than 0.75 cc/g and less than or equal to 0.5 cc/g of instant claims 1 and 36-38 and 44. Sasol further evidences that the surface area of the Catapal B alumina is 250 m2/g (page 10, Table 3.1), which is within the range of 230 to 250 m2/g of instant claims 37, 38, and 44. Ziebarth further teaches that the alumina comprises 0.1 to 15 wt% other inorganic oxides (paragraph [0033]), which means the alumina content is 85 to 99.9 wt%, which is within the range of greater than or equal to 75 wt% of instant claim 1. Ziebarth additionally teaches that the catalyst can be for alkylation of aromatic hydrocarbons (paragraph [0054]).
Ziebarth fails to explicitly teach that MCM-22, MCM-49, UZM-8, or zeolite beta have a Constraint Index of 1-12. However, Chang teaches that MCM-22 and zeolite beta each have a constraint index of from 1-3 (column 3, lines 38-39) and Lai teaches MCM-22 family members including MCM-49 and UZM-8 have a constraint index from 3 to 12 (paragraphs [0041], [0043]). Therefore, one of ordinary skill in the art would understand that MCM-22, MCM-49, UZM-8, and zeolite beta are options for the catalyst having a constraint index of 1-12 of Ziebarth.
Ziebarth fails to teach that MCM-22, MCM-49, zeolite beta, and/or UZM-8 can be the aromatic alkylation zeolites.
Dandekar teaches an aromatic alkylation catalyst (column 3, line 64) which is MCM-22 or MCM-49 (claims 2, 3, 33, and 35) bound with alumina (column 4, lines 7-9 and 15-19). Dandekar further teaches that using the catalyst comprising this zeolite in the alkylation process provides the benefit of reducing the amount of polyalkylates that form in the alkylation step, thus reducing the amount of by-products in the process (column 1, lines 47-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use MCM-22 or MCM-49 as the zeolite having a constraint index of 1-12 of Ziebarth, because Ziebarth teaches a catalyst comprising a zeolite having a constraint index of 1-12 is suitable for aromatic alkylation, and Dandekar teaches that a catalyst comprising MCM-22 or MCM-49 as the zeolite for aromatic alkylation provides the benefits of reducing byproducts (column 1, lines 47-51).
Innes teaches a zeolite beta catalyst (claims 2 and 3) for aromatic alkylation (column 1, lines 9-15). Innes further teaches that using zeolite beta provides high yields of monoalkylated products for long periods of time (column 2, lines 47-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use zeolite beta as the zeolite having a constraint index of 1-12 of Ziebarth, because Ziebarth teaches a catalyst comprising a zeolite having a constraint index of 1-12 is suitable for aromatic alkylation, and Innes teaches that using zeolite beta as the zeolite for aromatic alkylation provides the benefits high yields of monoalkylated products for long periods of time (column 2, lines 47-50).
Jan teaches a UZM-8 zeolite for aromatic alkylation (claims 2, 3, and 32) (paragraph [0010]). Jan further teaches that the catalyst allows for more efficient use of feed olefins (paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use UZM-8 as the zeolite having a constraint index of 1-12 of Ziebarth, because Ziebarth teaches a catalyst comprising a zeolite having a constraint index of 1-12 is suitable for aromatic alkylation, and Jan teaches that using UZM-8 as the zeolite for aromatic alkylation provides the benefits of more efficient utilization of feed olefins (paragraph [0009])
Ziebarth in view of Dandekar, Innes, and/or Jan does not specifically teach the surface area of the catalyst comprising the alumina and zeolite beta, UZM-8, MCM-22, or MCM-49. However, Ziebarth teaches that when the catalyst comprises a zeolite having a constraint index of 1-12, the desired alumina characteristics, and desired DI (attrition) ranges, the surface area of the catalyst ranges between 118 and 287 (Examples, Tables on pages 6-11), which are within the range of less than 300 m2/g of instant claim 1. Therefore, the surface area is a result effective variable based on the attrition, and can be optimized. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a surface area of less than 300 m2/g as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
With regard to claim 5, Ziebarth in view of Dandekar, Innes, and/or Jan teaches the catalyst composition above. Ziebarth is silent with regard to the normalized critical pore diameter of the composited catalyst. Ziebarth in view of Dandekar, Innes, and/or Jan teaches a similar catalyst composition comprising a similar MCM-22, MCM-49, UZM-8, or zeolite beta zeolite and similar Catapal B pseudoboehmite alumina binder with similar alumina properties and surface area as the claimed catalyst composition comprising the zeolite and binder. Therefore, one of ordinary skill in the art would reasonably conclude that the catalyst composition of Ziebarth in view of Dandekar, Innes, and/or Jan having the similar MCM-22, MCM-49, UZM-8, or zeolite beta zeolite and similar Catapal B pseudoboehmite alumina binder as claimed with the similar properties as claimed would have the similar normalized critical pore diameter of less than 1µm as claimed, absent any evidence to the contrary.  
With regard to claim 6, Ziebarth teaches the range of 0.1 to 15 wt% other inorganic oxides (paragraph [0033]), which means the alumina content is 85 to 99.9 wt%, which overlaps the range of 75 to 95 wt% of instant claim 6 and is thus prima facie obvious.
With regard to claims 7 and 34, Ziebarth teaches that the catalyst comprises up to 30 wt% alumina and 30 to 85 wt% zeolite (paragraph [0016]). This is a ratio of 50:50 to 73:27 zeolite to alumina, which overlaps the range of 1:99 to 65:35 of instant claims 7 and 34 and is thus prima facie obvious.
With regard to claim 45, Ziebarth teaches Catapal B (pseudoboehmite alumina claim 45) (paragraph [0033]) and Sasol evidences that Catapal B has a d50 of 60 microns, a pore volume of 0.5 ml/g, and surface area of 250 m2/g (page 10, section 3, Table 3.1). These are within the ranges of 45 to 60 microns, less than or equal to 0.5 cc/g, and 230-250 m2/g of instant claim 45. Ziebarth further teaches that the catalyst comprises up to 30 wt% alumina and 30 to 85 wt% zeolite (paragraph [0016]). This is a ratio of 50:50 to 73:27 zeolite to alumina, which overlaps the range of 1:99 to 65:35 of instant claim 45 and is thus prima facie obvious.
Claims 1, 3-7, 34, 36, 40, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2015/0231618) in view of Shiroto et al. (US 4,367,164) and as evidenced by Sasol (Siral Product Information).
With regard to claim 1, the claim recites “An aromatics alkylation catalyst composition for aromatics alkylation”. These recitations are considered to be intended use for the catalyst, which do not result in a structure difference to the catalyst composition, and thus do not add patentable weight to the composition claim. See MPEP 2111.02(II).
	With regard to claims 1, 3, 4, 6, 36, 40, and 41, Mao teaches a hydrocracking catalyst comprising amorphous silica-alumina (mesoporous binder instant claims 1, 4, and 41) and a zeolite (paragraph [0012]), where the zeolite is REY or dealumininized Y (FAU framework instant claims 1 and 3) (paragraph [0014]). Mao further teaches that the amorphous silica-alumina is Siral-20 which has a pore volume of 0.49 mL/g and a silica content of 20 wt% (paragraph [0113]), which are within the ranges of less than 1 cc/g  of instant claim 1 and less than 0.5 cc/g of instant claim 36, and the ranges of 75 wt% or more alumina and between 75% and 95% alumina of instant claims 1 and 6. Sasol evidences that Siral 20 has a d50 of 50 microns (Table), which is within the ranges of greater than or equal to 20 of instant claim 1 and greater than or equal to 35 to 60 microns of instant claim 40. 
	Mao is silent with regard to the catalyst surface area.
Shiroto teaches a hydrocracking catalyst comprising amorphous alumina and a zeolite which is faujasite (FAU framework) (column 17, lines 9-12, 24-26, and 33). Shiroto further teaches the surface area of the catalyst has significant bearing on achieving the optimum activity and catalyst life (column 6, lines 22-28). Thus, the surface area of the hydrocracking catalyst of Mao is a result-effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a catalyst having a surface area of less than 300 m2/g as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
	With regard to claim 5, Mao in view of Shiroto teaches the catalyst composition above. Mao is silent with regard to the normalized critical pore diameter of the composited catalyst. Mao in view of Shiroto teaches a similar catalyst composition comprising a similar FAU zeolite and similar amorphous silica-alumina binder with similar binder properties and surface area as the claimed catalyst composition comprising the zeolite and binder. Therefore, one of ordinary skill in the art would reasonably conclude that the catalyst composition of Mao in view of Shiroto having the similar FAU zeolite and similar amorphous silica-alumina binder as claimed with the similar properties as claimed would have the similar normalized critical pore diameter of less than 1µm as claimed, absent any evidence to the contrary.  
	With regard to claims 7 and 34, Mao does not explicitly teach the ratio of zeolite and amorphous silica-alumina when they are combined. However, when faced with a combination of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try combining them in equal parts, which would be a 50:50 zeolite to amorphous silica-alumina ratio, absent evidence of unexpected or surprising results. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a combination of equal parts of the amorphous silica-alumina and zeolite in the catalyst, thus a 50:50 ratio, without undue experimentation. This is within the range of 1:99 to 65:35 of instant claims 7 and 34.
	With regard to claim 43, Mao teaches the zeolite is REY or dealumininized Y (Deal-Y) (paragraph [0014]). Mao does not explicitly teach the ratio of zeolite and amorphous silica-alumina when they are combined. However, when faced with a combination of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try combining them in equal parts, which would be a 50:50 zeolite to amorphous silica-alumina ratio, absent evidence of unexpected or surprising results. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a combination of equal parts of the amorphous silica-alumina and zeolite in the catalyst, thus a 50:50 ratio, without undue experimentation. This is within the range of 1:99 to 65:35 of instant claim 43.
Claims 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2015/0231618) in view of Shiroto et al. (US 4,367,164) and as evidenced by Sasol (Siral Product Information) as applied to claim 1 above, and further as evidenced by Chang et al. (5,288,927).
With regard to claim 39, Mao in view of Shiroto and as evidenced by Sasol teaches the catalyst above. Mao is silent with regard to the Constraint index of the REY or dealuminized Y. Chang evidences that the Constraint indices are 0.4 and 0.5, respectively (column 2, Table). This are within the range of less than 1 of instant claim 39.
With regard to claim 42, Mao in view of Shiroto and as evidenced by Sasol teaches the catalyst above. Mao is silent with regard to the Constraint index of the REY or dealuminized Y. Chang evidences that the Constraint indices are 0.4 and 0.5, respectively (column 2, Table). These are within the range of less than 1 of instant claim 42. Mao does not explicitly teach the ratio of zeolite and amorphous silica-alumina when they are combined. However, when faced with a combination of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try combining them in equal parts, which would be a 50:50 zeolite to amorphous silica-alumina ratio, absent evidence of unexpected or surprising results. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a combination of equal parts of the amorphous silica-alumina and zeolite in the catalyst, thus a 50:50 ratio, without undue experimentation. This is within the range of 1:99 to 65:35 of instant claim 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772